Case 1:19-cV-00153-VI\/| Document 9 Filed 03/25/19 Page 1 of 8

UNITED STATES DISTR.ICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
SAM MUGRABY, Case No.: l:l9-cv-00153-VM
Plaintiff,
JURY TRIAL DEMANDED
-against-
R.EFLECTIONS YOGA, LLC,
Defendant.
X

DEFENDANT'S ANSWER TO PLAINTIFF'S COMPLAINT
Defendant, REFLECTIONS YOGA, LLC, hereby answer the Complaint of the plaintiff,
SAM MUGRABY filed in the above-captioned matter on January 7, 2019 and assert affirmative
defenses as follows:

ANSWERING EACH AND EVERY CAUSE
OF ACTION OF TI~IE COMPLAINT

FIRST: Denies, upon information and belief, each and every allegation contained
in paragraphs numbered "l", "4", "6", "16", "17", "20", "21", "22", "23", "24“, "25", "28", "29",
"30“, "31", "32", "33", "34", "35", "37", "38", "39", "40", "41", "42", "43", "44“, "46", "47", "48",
"49", "50", "51", "52", “53", "56", "57“, “58", "59", "60", "61", "62", and "63" of the Complaint.

SECOND: Denies any knowledge or information sufficient to form a belief as to the
truth of the allegations contained in paragraphs numbered "2", "3", "5", "7", "13", "14" and "18"
of the Complaint and refers all questions of law to the Court.

THIRD: Denies any knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraphs numbered "8", “9", "10", "l l ", "12", "15", "27"

Case 1:19-cV-00153-VI\/| Document 9 Filed 03/25/19 Page 2 of 8

and "55" of the Complaint.

FOURTH: Repeats, reiterates and realleges each and every admission and denial
heretofore made to the allegations contained in the paragraphs mentioned in paragraph numbered
"26", "36", “45" and "54" of the Complaint with the same force and effect as if here repeated and
again set forth at length.

* NO SCREEN SHOT IS ATTACHED TO THE COMPLAIN'I` AS STATED IN
PARAGRAPH NO. 19.

FOR A FIRST, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOW THIS COURT,
UPON INFORMATION AND BELIEF:
FIFTI-I: Plaintiffs fail to state a claim against defendant on which relief can be

granted.

FOR A SECOND, SEPAR.ATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOW THIS COURT,
UPON [NFORMATION AND BELIEF:

SIXTH: One or more third parties are liable for the conduct alleged and will be
required to answer and indemnify.
FOR A THIRD, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOW THIS COURT,
UPON INFORMATION AND BELIEF:
SEVENTH: Plaintiffs’ claims for relief are barred by the “Fair Use Doctrine” pursuant
to Section 107 of the Copyright Act, 17 U.S.C. §107.
FOR A FOURTH, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT R.ESPECTFULLY SHOW TI-IIS COURT,
UPON INFORMATION AND BELIEF:

EIGI-ITH: The action is barred by the doctrine of Laches.

Case 1:19-cV-00153-VI\/| Document 9 Filed 03/25/19 Page 3 of 8

FOR A FIFTH, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOW THIS COURT,
UPON INFORMATION AND BELIEF:

 

NINTH: Plaintiffs action is barred by the doctrine of equitable estoppel.
FOR A SIXTH, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOW THIS COURT,
UPON INFORMATION AND BELIEF:

TENTH: Defendant’s conduct was innocent, non-infringing, and not a willful
infringement of copyright.

FOR A SEVENTI-I, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOW THIS COURT,
UPON INFORMATION AND BELIEF:

ELEVENTH: Any alleged infringement is barred by the statutes of limitations as set
forth in section 507 of the Copyright Act, 17 U.S.C. §507, and as set forth in New York Civil
Practice Law and Rules.

FOR A EIGH'I`H, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOW THIS COURT,
UPON INFORMATION AND BELIEF:

TWELFTH: Plaintiff has failed to register the copyrights in one or more of the products

set forth in their Complaint and thus are not permitted to file this suit or maintain this action.
FOR A NINTH, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOW THIS COURT,
UPON fNFORMATION AND BELIEF:

THIRTEENTH: Plaintiffs have engaged in one or more acts that have misused their
copyrights including but not limited to having wrongfully attempted to extend the scope of the

limited monopoly granted by the Copyright Act. Defendants reserve the right to assert one or

more antitrust related claims.

Case 1:19-cV-00153-VI\/| Document 9 Filed 03/25/19 Page 4 of 8

FOR A TENTH, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOW TI-IIS COURT,
UPON INFORMATION AND BELIEF:
FOURTEENTI-I: Plaintiffs have waived their rights to claim copyright infringement
FOR A ELEVENTH, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SI-IOW TI-IIS COURT,
UPON INFORMATION AND BELIEF:
FIFTEENTH: Plaintiffs have abandoned or forfeited their copyrights
FOR A TWELFTH, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOW THIS COURT,
UPON INFORMATION AND BELIEF:
SIXTEENTI-I: Plaintift`s have acquiesced in any alleged copyright infringement
FOR A 'I`I-IIRTEENTH, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOW THIS COURT,
UPON INFORMATION AND BELIEF:
SEVENTEENTI~I: This action may be barred by the “first sale doctrine” because if
lawfully obtained and possessed one or more of Plaintiffs copyrighted works. 17 U.S.C. §109(a).
FOR A FOURTEENTI-I, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESFECTFULLY SHOW THIS COURT,
UPON INFORMATION AND BELIEF:
EIGHTEENTH: Plaintiff’s claims are barred since critical part or portions of their
alleged protected copyrights are invalid due to de minimis creative content.
FOR A FIFTEENTI-I, SEPARATE AND COMPLETE DEFENSE

THE DEFENDANT RESPECTFULLY SI-IOW THIS COURT,
UPON INFORMATION AND BELIEF:

NlNETEENTH: Plaintiff’s claims are barred since critical part or portions of their
alleged protected copyrights are invalid due to the fact any use of the image allegedly owned by

PlaintiH` was for a charitable event for US Veterans.

Case 1:19-cV-00153-VI\/| Document 9 Filed 03/25/19 Page 5 of 8

FOR A SIXTEENTH, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOW THIS COURT,

UPON I'NFQRMATION AND BELIEF:

TWENTIETH: This Court does not have personal jurisdiction over defendants to

enter a judgment against defendant

FOR A SEVENTEENTH, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOW THIS COURT,
UPON INFORMATION AND BELIEF:

TWENTY-FIRST: Plaintiff is barred by 17 U.S.C. section 412 from claiming statutory
damages or attomey’s fees under the Copyright Act in that any alleged acts of infringement

occurred before first registration of the Plaintift’s alleged work.

FOR A EIGHTEENTH, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOW THIS COURT,
UPON INFORMATION AND BELIEF:

 

TWENTY-SECOND: Plaintiff have failed tojoin indispensable parties.

FOR A NINETEENTH, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOW THIS COURT,
UPON INFORMATION AND BELIEF:

TWEN'I`Y-THIRD: Plaintiff are not the owner of one or more Copyrights at issue.
FOR A TWENTIETH, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULL¥ SHOW THIS COURT,
UPON INFORMATION AND BELIEF:

TWENTY-FOURTH: One or more of plaintiffs copyrights have elements taken

from the public domain upon which a copyright infringement action cannot be maintained

FOR A TWENTY-FIRST, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOW THIS COURT,
UPON INFORMATION AND BELIEF:

TWENTY~FIFTH: Plaintiff's claims, including their assertion of copyright protection

Case 1:19-cV-00153-VI\/| Document 9 Filed 03/25/19 Page 6 of 8

are barred by the doctrine of Merger.

FOR. A TWEN'I`Y-SECOND, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOW THIS COURT,
UPON INFORMATlON AND BELIEF:

 

TWENTY-SIXTH: This action is barred by the “scenes-a-faire” doctrine.

FOR A TWENTY-THIRD, SEPARATE AND COMPLETE DEFENSE
THE DEFENDANT RESPECTFULLY SHOW THIS COURT,
UPON INFOR.MATION AND BELIEF:

 

TWENTY-SEVENTH: This action is barred by section 117 limitations on exclusive
rights.

WHEREFORE, the defendant, REFLECTIONS YOGA, LLC, demandsjudgment against the

plaintiff dismissing the Complaint herein, together with costs and disbursements of this action.

Dated: Mineola, New York
March 25, 2019

Respectfully submitted,

KELLY, RO & KELLY, LLP

BY:

 

EDWARD J.'KELLY

Attomeys for Defendant

330 Old Country Road - Suite 305
Mineola, New York 11501

(516) 739-0400

Our File No.: HMW/EJK 150770-400
E-Mail: ekelly@krklaw.com

'I`O: RATH, YOUNG and PIGNATELLI, P.C.
Attomeys for Plaintiff
120 Water Street - 2“" Floor
Boston, Massachusetts 02109
(603) 226-2600

Case 1:19-cV-00153-VI\/| Document 9 Filed 03/25/19 Page 7 of 8

STATE OF NEW YORK)
COUNTY OF NASSAU) ss.:
EDWARD J. KELLY, being duly sworn deposes and says;

I am a duly admitted and practicing Attomey-at-Law; that I am one of the
attorneys for the defendant, REFLECTIONS YOGA, LLC, herein and that I have read the
foregoing ANSWER and know the contents thereof and that the same is true to my own
knowledge, except as to those statements therein alleged to be upon information and
belief and as to those statements, I believe it to be true.

The source of my knowledge is the contents of a file maintained in my office,
which contains various reports of investigations, statements, interviews, copies of official
documents, etc.

The reason this verification is not made by the defendant, REFLECTONS YOGA,
LLC, is due to the fact that said defendant does not reside in the same county wherein I

maintain my professional office; to wit: County ofNassau.

 

EDWARD J. ILELLY

Sworn to before e is
25thd f M h 019

l ,_____

No*rARY PiJBL`I@

Z.D

Case 1:19-cV-00153-VI\/| Document 9 Filed 03/25/19 Page 8 of 8

CERTIFICATE OF SERVICE

I hereby certify that on March 25, 2019 I served a true copy of the foregoing
ANSWER by mailing same in a sealed envelope, by first class mail with postage prepaid
thereon, in a post-office or official depository of the U.S. Postal Service within the State
of New York, addressed to the last known address of the addressee(s) as indicated below:

'I`o: RATH, YOUNG and PIGNATELLI, P.C.
Attomeys for Plaintiff
120 Water Street - 2nd Floor
Boston, Massachusetts 02109
(603) 226-2600

 

EDWRRiS J. ’KELLY
E-Mail: ejkelly@krklaw.com

